Case: 14-11776    Date Filed: 12/10/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11776
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:12-cr-20468-JAL-2

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                    versus

MICHAEL GARRETT CHAVOUS,


                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (December 10, 2014)

Before TJOFLAT, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-11776     Date Filed: 12/10/2014   Page: 2 of 4


      On June 21, 2012, Michael Chavous and three others were charged in a two-

count indictment with conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846, Count 1, and the substantive possession offense,

Count 2, in violation of 21 U.S.C. § 841(a)(1). The indictment also contained a

forfeiture allegation which stated that upon conviction of either count,

      the defendants shall forfeit to the United States any property
      constituting or derived from any proceeds which the defendant
      obtained, directly or indirectly, as the result of such violations, and
      any property which the defendants used or intended to be used in any
      manner or part to commit or to facilitate the commission of the said
      violations.

       [] The property subject to forfeiture includes, but is not limited to:
             a) $65,000 in U.S. Currency;
             b) One (1) FM Detective 9mm pistol, Serial Number 361135, and
             eight (8) rounds of 9mm ammunition; and
             c) One (1) Taurus Millennium Pro 145 .45 caliber pistol, Serial
             Number NAM01210, and ten (10) rounds of .45 caliber
             ammunition.

Law enforcement officers seized these items when Chavous and a codefendant met

with a confidential FBI agent, who was posing as a narcotics trafficker, at a

warehouse and were arrested during the course of a purported drug transaction.

Chavous and the codefendant agreed to receive five kilograms of cocaine in

exchange for $65,000, which they had brought with them.

      Chavous entered into a plea agreement with the government that called for

him to plead guilty to the Count 1 conspiracy and to forfeit to the government the


                                          2
              Case: 14-11776     Date Filed: 12/10/2014    Page: 3 of 4


property listed in the forfeiture allegation of the indictment. On September 4,

2012, Chavous pled guilty to the Count 1 offense. In doing so, he admitted the

facts stated in the government’s proffer, including his statement to the arresting

officers that he intended to use the $65,000 to purchase cocaine. The court

accepted Chavous’s guilty plea and on November 26, 2012, sentenced him to

prison for 135 months. The court also ordered forfeiture of the property described

in the plea agreement. Chavous appealed his conviction and sentence (but not the

forfeiture order). We affirmed. United States v. Chavous, 522 F. App’x 799 (11th

Cir. 2013).

      On January 22, 2014, Chavous, proceeding pro se, filed a Petition for

Hearing for Equal Rights in which he claimed that he was entitled to the $65,000

forfeited to the government because there were no drugs at the warehouse and,

thus, the currency could not be subject to forfeiture. The district court referred the

petition to a magistrate judge who issued a report recommending that the court

deny the petition. He found that the petition was baseless because Chavous had

admitted that the money was to be used to purchase cocaine and therefore

constituted “property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, [a drug offense],” within the ambit of




                                           3
                Case: 14-11776        Date Filed: 12/10/2014       Page: 4 of 4


the forfeiture statute, 21 U.S.C. § 853(a)(2). 1 The district court adopted the

recommendation and denied Chavous’s petition. Chavous now appeals.

       We find no error in the district court’s decision. We construe Chavous’s

petition as a motion made pursuant to Rule 41(g) of the Federal Rules of Criminal

Procedure for the return of seized property. First, by the explicit terms of his plea

agreement, Chavous agreed to relinquish any and all rights, interest, and title to the

$65,000, and he cannot now demonstrate a possessory interest in this property that

he voluntarily agreed to surrender. Furthermore, based on his admitted intent to

use the money in a drug trafficking crime and his attempts to disclaim his prior

representations about the $65,000, he came to the district court with unclean hands

in filing his petition, and the district court would not have erred in denying him

equitable relief on this basis. See United States v. Howell, 425 F.3d 971, 974 (11th

Cir. 2005); Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230, 1235–36 (11th Cir.

2004).

AFFIRMED.




       1
          Any person convicted of a felony drug offense under Title 21 of the United States Code
shall forfeit to the United States “any of the person’s property used, or intended to be used, in
any manner or part, to commit, or to facilitate the commission of, such violation.” 21 U.S.C.
§ 853(a)(2).
                                                4